PECK, C. J.
1. If a controversy arises between the parties to a debt, contracted prior to the 25th of July, 1865, *123and the same is submitted to arbitration, and the arbitrators make an award requiring the debtor to give the creditor a bill of exchange, accepted by a third person, payable in three months, and a bill is accordingly given in pursuance of the award, such bill can in no legal sense be said to be given in renewal of the old debt. The award is final and conclusive between the parties, and the old debt is, thereby, extinguished.
An action on such a bill, by an indorsee against the acceptor, for non-payment, if the summons is executed twenty days before the return thereof, stands for trial at the first term, unless good cause is shown for a continuance. It follows, therefore, that the objection of the appellant, in the circuit court, to a trial of this cause before the third term of said court, after the same was commenced, was rightly overruled.
Let the judgment be affirmed, at the cost of the appellant.